Case: 12-30118       Document: 00512316229         Page: 1     Date Filed: 07/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 22, 2013
                                     No. 12-30118
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANGELA S. LAFONTA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:10-CR-293-1


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Angela S. Lafonta was found guilty by a jury of three counts of making a
false or fraudulent claim to a department or agency of the United States in
violation of 18 U.S.C. § 287 and was sentenced to concurrent terms of 55 months
of imprisonment and three years of supervised release. She now appeals.
       In her challenge to the sufficiency of the evidence, Lafonta argues that the
evidence presented at trial did not establish that she had the requisite criminal



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30118    Document: 00512316229       Page: 2   Date Filed: 07/22/2013

                                   No. 12-30118

intent. She contends that there was no evidence to show that she knew the
claims were false or fraudulent.
      We will uphold the jury’s verdict if a rational trier of fact could conclude
that “the elements of the offense were established beyond a reasonable doubt,
viewing the evidence in the light most favorable to the verdict and drawing all
reasonable inferences from the evidence to support the verdict.” United States
v. Percel, 553 F.3d 903, 910 (5th Cir. 2008) (internal quotation marks and
citation omitted). Direct and circumstantial evidence are weighed equally, and
it is not necessary that the evidence exclude every reasonable hypothesis of
innocence. United States v. Mendoza, 226 F.3d 340, 343 (5th Cir. 2000). The
elements that must be proven to establish the offense of making a false claim to
the federal government under § 287 are that (1) the defendant made a false
claim against the federal government; (2) the claim was made to an agency of the
federal government; and (3) the defendant knew the claim was false or
fraudulent. United States v. Okoronkwo, 46 F.3d 426, 430 (5th Cir. 1995).
      The obvious discrepancies between the attendance records and invoices
from Lafonta’s day care facilities over which Lafonta was solely responsible and
the testimony establishing that Lafonta instructed employees to falsify records
was sufficient for a rational trier of fact to conclude that Lafonta intended to
defraud the Government. To the extent that Lafonta argues her own testimony
conflicted with that of her employees and other government witnesses, she is
challenging the jury’s assessment of her credibility.            “All credibility
determinations and reasonable inferences are to be resolved in favor of the
verdict.” See United States v. Resio-Trejo, 45 F.3d 907, 911 (5th Cir. 1995). Her
challenge to the sufficiency of the evidence is without merit.
      Next, Lafonta challenges the procedural reasonableness of her sentence
by arguing that the offense level increases she received are erroneous. Pursuant
to Gall v. United States, 552 U.S. 38, 51 (2007), we must determine whether the
sentence imposed is procedurally sound, including whether the calculation of the

                                        2
    Case: 12-30118     Document: 00512316229      Page: 3    Date Filed: 07/22/2013

                                  No. 12-30118

advisory guidelines range is correct.          We review the district court’s
interpretation and application of the Sentencing Guidelines de novo and its
findings of fact for clear error. United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).
      As for Lafonta’s challenge to the amount of loss, the Guidelines provide for
a 10-level increase if the amount of loss was more than $120,000 but less than
$200,000. U.S.S.G. § 2B1.1(b)(1)(F). “The court need only make a reasonable
estimate of the loss. The sentencing judge is in a unique position to assess the
evidence and estimate the loss based upon that evidence. For this reason, the
court’s loss determination is entitled to appropriate deference.”         § 2B1.1,
comment. (n.3(C)).
      Lafonta did not present any evidence showing that the method of
calculating loss was unreliable and offered no other alternative means for
determining the amount of loss. Her objection does not overcome the reliability
of the information contained in the Presentence Report (PSR). See United States
v. Scher, 601 F.3d 408, 413 (5th Cir. 2010); United States v. Solis, 299 F.3d 420,
455 (5th Cir. 2002). To the extent that she argues that the district court cannot
consider evidence on counts for which she was acquitted, the argument is
foreclosed by United States v. Watts, 519 U.S. 148, 157 (1997). See United States
v. Farias, 469 F.3d 393, 399 (5th Cir. 2006); see also United States v. Valdez, 453
F.3d 252, 264 & n.18 (5th Cir. 2006).
      Challenging the two-level enhancement for obstruction of justice under
§ 3C1.1, Lafonta argues that the district court cannot rely on the jury’s verdict
to determine that she committed perjury. Lafonta acknowledges that she
contacted witnesses prior to trial but asserts that the contact was benign and
that she did not seek to have the witnesses testify in an untruthful manner.
Because the district court made an independent finding that Lafonta committed
perjury and attempted to influence a witness by contacting her during the trial
despite a court order prohibiting such contact, the enhancement for obstructing

                                         3
    Case: 12-30118     Document: 00512316229     Page: 4   Date Filed: 07/22/2013

                                  No. 12-30118

justice was not clearly erroneous. See United States v. Juarez-Duarte, 513 F.3d
204, 208 (5th Cir. 2008).
      Lafonta further argues that the district court erred in applying an offense
level increase pursuant to § 3B1.1(a) based on a finding that she was the leader
of a criminal activity involving at least five persons. She contends only that the
parents of children attending her daycare facilities were not aware of criminal
activity. However, there was no finding that the parents were part of the
criminal enterprise. Rather, the district court relied on testimony that 10 to 15
employees admitted to falsifying records at the direction of Lafonta and her
subordinates. Thus, the Government proved that Lafonta directed the activity
and that the criminal activity involved at least five participants. See United
States v. Boutte, 13 F.3d 855, 860 (5th Cir. 1994).
      Finally, Lafonta challenges the two-level enhancement under § 3B1.3
based on a finding that she abused a position of public or private trust. A
§ 3B1.3 enhancement is allowed “whenever any victim of a criminal scheme
placed the defendant in a position of trust that significantly facilitated the
crime.” United States v. Buck, 324 F.3d 786, 795 (5th Cir. 2003). Lafonta was
the only individual responsible for evaluating the attendance logs and preparing
the invoices, which were used to defraud the Government. Accordingly, she was
in an unique position to significantly facilitate the fraud, and the enhancement
was not clearly erroneous. See Buck, 324 F.3d at 795.
      The judgment of the district court is AFFIRMED.




                                        4